              Case 1:04-cr-00004-SAG Document 344 Filed 06/09/21 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
UNITED STATES                                 *
                                              *
                                              *
                                              *
v.                                            *       Crim. Case No.: SAG-04-004
                                              *
RYAN AYRES,                                   *
                                              *
          Defendant.                          *
                                              *
*         *       *     *      *      *       *       *       *      *       *       *

                                   MEMORANDUM OPINION

          On February 7, 2005, Ryan Ayres pled guilty to one count of carrying and discharging

firearms during and in relation to a drug trafficking crime. ECF 129. United States District Judge

J. Frederick Motz sentenced Ayres to 300 months in prison, to be followed by five years of

supervised release. Id. On January 25, 2021, Ayres filed a pro se Motion for Compassionate

Release, citing the COVID-19 pandemic, ECF 305. This Court appointed counsel to represent

Ayres and full briefing ensued. ECF 335, 337, 339. This Court has carefully reviewed the filings,

and no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, Ayres’s

Motion will be denied.

     I.        LEGAL STANDARDS

          As part of the First Step Act, enacted in December, 2018, Congress expanded 18 U.S.C.

§ 3582(c), permitting courts to reduce an existing term of imprisonment where “extraordinary and

compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i); Pub. L. No. 115-

391, tit. VI, § 603(b), 132 Stat. 5194, 5239-41 (2018). While previously, any motion for

compassionate release had to be initiated by the Bureau of Prisons (“BOP”), the First Step Act

granted defendants the ability to move the Court for a reduction in their sentence for “extraordinary
          Case 1:04-cr-00004-SAG Document 344 Filed 06/09/21 Page 2 of 5



and compelling reasons.” § 603(b)(1). Before a defendant’s motion can be filed with the Court,

one of two conditions must be satisfied: (1) the defendant must have exhausted all administrative

remedies to appeal the BOP’s failure to bring a motion on his behalf, or (2) thirty days must have

lapsed “from the receipt of such a request by the warden of the defendant’s facility,” whichever is

earlier. Id. Once a motion is for compassionate release is properly filed, the Court follows a three-

step inquiry: (1) determining whether “extraordinary and compelling reasons” render the inmate

eligible for compassionate release; (2) considering whether the factors set forth in 18 U.S.C.

§ 3553(a) weigh in favor of a sentence reduction; and (3) ensuring that the reduction is “consistent

with applicable policy statements issued by the Sentencing Commission.”                    18 U.S.C.

§ 3582(c)(1)(A)(i); United States v. High, No. 20-7350, 2021 WL 1823289, at *3 (4th Cir. May 7,

2021).

   II.      ANALYSIS

         It appears that Ayres adequately exhausted his administrative remedies. See ECF 337 at

10 (Government acknowledgement that Ayres has met the administrative prerequisites). However,

even assuming that this gatekeeping requirement has been satisfied, Ayres’s Motion fails to

establish an “extraordinary and compelling reason” warranting further consideration of

compassionate release.

         Congress has charged the United States Sentencing Commission to “describe what should

be considered extraordinary and compelling reasons for sentence reduction” under

§ 3582(c)(1)(A). 28 U.S.C. § 994(t). In response, the Commission defined “extraordinary and

compelling reasons” to exist where (A) the defendant is suffering from a terminal or serious

medical condition; (B) the defendant is over sixty-five years old, has failing health, and has served

at least ten years or seventy-five percent of his sentence, whichever is less; (C) the caregiver of the



                                                  2
         Case 1:04-cr-00004-SAG Document 344 Filed 06/09/21 Page 3 of 5



defendant’s minor child dies or becomes incapacitated, or the defendant’s spouse or partner

becomes incapacitated and the defendant is the only available caregiver; or (D) “other reasons” as

determined by the BOP. See U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (A)–(D) (U.S.

Sentencing Comm’n 2018) [hereinafter “U.S.S.G.”]. Where the defendant files his own motion,

though, this Court has authority to consider any “extraordinary and compelling reason” a he might

raise, regardless of the BOP’s more limited definitions. See United States v. McCoy, 981 F.3d

271, 284 (4th Cir. 2020).

       Relevant to this case, the COVID-19 pandemic can, in certain circumstances, give rise to

an “extraordinary and compelling reason” for an inmate’s release under the First Step Act. High,

2021 WL 1823289, at *3; e.g., Wise v. United States, No. ELH-18-72, 2020 WL 2614816, at *6-

8 (D. Md. May 22, 2020); United States v. Gutman, No. RDB-19-0069, 2020 WL 2467435, at *2

(D. Md. May 22, 2020). In this Court’s view, the case law demonstrates that continued exposure

to COVID-19 in an incarcerative setting might convert a medical condition that might not

otherwise be deemed “serious” into a “serious medical condition . . . that substantially diminishes

the ability of the defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover.” See U.S.S.G. § 1B1.13 cmt. n. 1(A)(ii)(I).

       However, the fact that COVID-19 is present in a correctional facility is not alone sufficient

to qualify an inmate for compassionate release under the First Step Act. See United States v.

Williams, Crim. No. PWG-13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.)

(“The existence of the present pandemic, without more, is not tantamount to a ‘get out of jail free’

card.”). Instead, to qualify for compassionate release, an inmate must demonstrate that he (1) has

a condition that compellingly elevates his risk of becoming seriously ill, or dying, from COVID-

19, and (2) is more likely to contract COVID-19 in his particular institution than if released. See,



                                                 3
         Case 1:04-cr-00004-SAG Document 344 Filed 06/09/21 Page 4 of 5



e.g., Wise, 2020 WL 2614816, at *6-7 (discussing the danger that COVID-19 poses, and collecting

cases finding that “serious chronic medical conditions and old age qualify” as compelling reasons

for compassionate release); United States v. Austin, Case No. 15-20609, 2020 WL 2507622, at *4-

5 (E.D. Mich. May 15, 2020) (finding that even if the defendant’s petition was timely, release

would be improper, even though he both was immunocompromised and had heart disease, because

there were no COVID-19 cases at his prison), aff’d, 825 F. App’x 324 (6th Cir. 2020); United

States v. Harper, Crim. No. 7:18-cr-00025, 2020 WL 2045381, at *3 & n.3 (W.D. Va. Apr. 28,

2020) (release justified by the defendant’s age, heart condition, COPD, emphysema, and asthma,

coupled with the fact that the prison he was housed at had “the fourth largest number of infections

among federal prisons in the country”); United States v. Mel, No. TDC-18-0571, 2020 WL

2041674, at *3 (D. Md. Apr. 28, 2020); United States v. Shah, Case No. 16-20457, 2020 WL

1934930, at *2 (E.D. Mich. Apr. 22, 2020) (denying release, in part, because there were no

COVID-19 cases at the inmate’s facility, and the prison was making efforts to protect inmates).

       The analysis under the first prong of this two-part inquiry is heavily guided by the Center

for Disease Control’s (“CDC’s”) published risk factors for incurring a severe, life-threatening case

of COVID-19. People with Certain Medical Conditions, Ctrs. for Disease Control & Prevention,

https://tinyurl.com/y9chuzkm (last updated May 13, 2021). Ayres does suffer from obesity and

hypertension, which appear on the CDC’s list. Id.

       Even if Ayres were deemed to have one or more underlying conditions that elevated his

risk, however, he would not be automatically entitled to compassionate release. Ayres declined to

avail himself of a COVID-19 vaccine, authorized for emergency use by the FDA, when such

vaccination was offered to him by the BOP. ECF 337-5 at 2. Courts now widely recognize that a

refusal to take preventative measures to protect oneself from COVID-19 undermines any assertion



                                                 4
         Case 1:04-cr-00004-SAG Document 344 Filed 06/09/21 Page 5 of 5



that the risk of viral infection constitutes an extraordinary and compelling reason justifying release.

See, e.g., United States v. Martin, Case No. 1:05CR21, 2021 WL 1168696, at *2 (N.D. W. Va.

Mar. 26, 2021) (collecting cases), appeal docketed, No.21-6528 (4th Cir. Apr. 7, 2021); United

States v. Siegel, Cr. No. TDC-03-0393, 2021 WL 962491 (D. Md. Mar. 15, 2021) (premising a

decision to deny compassionate release, in part, on the fact that the defendant “has refused to

accept vaccination, a more direct means of protecting herself from COVID-19 than full release

from prison”), appeal docketed No. 21-6426 (4th Cir. Mar. 23, 2021). Any decision to the contrary

would create a perverse incentive in favor of declining the vaccine, undermining the BOP’s efforts

to protect its incarcerated population and to allow prison operations to return to some degree of

normalcy in the coming months. In fact, information available on the BOP’s website indicates

that there are no inmate or staff cases of COVID-19 at FCI Manchester, perhaps because a

significant number of its inmates and staff have been inoculated. See COVID-19 Coronavirus,

Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last updated June 7, 2021). Thus,

presently, Ayres is at no greater risk of contracting COVID-19 in FCI Manchester than he would

be in society. Viral numbers in general are greatly reduced, as millions of Americans have now

been vaccinated. Moreover, the numbers of reported significant adverse effects in vaccinated

individuals are extremely low. At this point in time, then, the COVID-19 pandemic does not create

an extraordinary and compelling reason permitting further review of Ayres’s motion, ECF 305,

which will be denied by separate order.




  Dated: June 9, 2021
                                                       ________/s/_________________________
                                                       Stephanie A. Gallagher
                                                       United States District Judge



                                                  5
